UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6924



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT MCNATT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Fayetteville. W. Earl Britt, Senior
District Judge. (CR-89-34)


Submitted:   September 10, 1998       Decided:   September 29, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert McNatt, Appellant Pro Se. Christine Witcover Dean, Assis-
tant United States Attorney, Anne Margaret Hayes, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert McNatt appeals the district court’s order denying his

“motion to reconsider sentence.” To the extent McNatt’s motion can

be construed as a Fed. R. Crim. P. 35(c) motion, the district court

properly dismissed the motion because it was untimely. To the

extent the motion can be construed as a motion filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998), the district court prop-

erly denied the motion both because it was untimely and because

McNatt failed to seek authorization from this court to file a

successive § 2255 motion. See Brown v. Angelone, ___ F.3d ___, Nos.

97-7173, 96-7208 (4th Cir. July 14, 1998); 28 U.S.C.A. § 2255.

Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2